 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   DARFON ELECTRONICS CORP.,                       Case No. 4:18-cv-03598-HSG
     a Taiwanese corporation,
12                                                   ORDER RESCHEDULING HEARING OF
                                                     DEFENDANTS’ MOTION FOR LEAVE TO
13                           Plaintiff,
                                                     AMEND COUNTERCLAIM [DKT. 45]
14           vs.

15   LITE-ON SINGAPORE PTE, LTD., a
     Singaporean company, LITE-ON
16   TECHNOLOGY CORPORATION, a
     Taiwanese corporation, LITE-ON TRADING
17   USA, INC., a California corporation, and
     SILITEK ELECTRONICS (DONGGUAN)
18   CO., LTD., a Chinese company,

19                           Defendants.

20

21

22

23

24

25

26

27

28
     Order Rescheduling Hearing                                          Case No. 18-cv-03598-HSG
     Date of Defendants’ Motion for Leave to Amend
                                                                                       4844-6144-9595
 1           Having read and considered Plaintiff Darfon Electronics Corporation and Defendants Lite-On

 2   Singapore Pte., Ltd., Lite-On Technology Corporation, and Lite-On Trading USA, Inc.’s Stipulation

 3   to Reschedule the Hearing on Defendants’ Motion for Leave to File an Amended Counterclaim, and

 4   finding good cause therefor:

 5           The Court sets the hearing on Defendants’ Motion for Leave to File an Amended Counterclaim

 6   in this action for December 13, 2018 at 2:00 p.m.

 7

 8           IT IS SO ORDERED.

 9

10   Dated: November 19, 2018
                                                     Haywood S. Gilliam, Jr.
11                                                   United States District Court Judge
                                                     .
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Order Rescheduling Hearing                          1                       Case No. 18-cv-03598-HSG
     Date of Defendants’ Motion for Leave to Amend
                                                                                               4844-6144-9595
